EXHIBIT D

  mheller@sabety.net

  From:                              Yaakov Saks <ysaks@SteinSaksLegal.com>
  Sent:                              Wednesday, July 17, 2019 1:35 PM
  To:                                ted@sabety.net; David Force
  Cc:                                mheller@sabety.net
  Subject:                           RE: Adjournment of Pre Trial Conference Traynor v Hereafter STATEMENT UNDER
                                     FRE 408



  Ted,

  That not an offer, we could do that without your clients permission right now. I need your client to put some money on
  the table for me to push my client.

  Yaakov

  Yaakov Saks, Esq.
  Stein Saks, PLLC
  285 Passaic Street
  Hackensack, NJ, 07601
  P. (201) 282-6500 ext 101
  F. (201) 282-6501

  Stein Saks, PLLC

  From: ted sabety <ted@sabety.net>
  Sent: Wednesday, July 17, 2019 1:30 PM
  To: Yaakov Saks <ysaks@SteinSaksLegal.com>; David Force <dforce@SteinSaksLegal.com>
  Cc: mheller@sabety.net
  Subject: RE: Adjournment of Pre Trial Conference Traynor v Hereafter STATEMENT UNDER FRE 408

  Yaakov,

  Here is our counteroffer:

  If Plaintiff drops the case with prejudice and pays Areaware for its costs defending the case, Areaware will not to seek
  sanction from the court.

  Regards,

  -t

  From: Yaakov Saks <ysaks@SteinSaksLegal.com>
  Sent: Wednesday, July 17, 2019 12:01 PM
  To: ted@sabety.net; David Force <dforce@SteinSaksLegal.com>
  Cc: mheller@sabety.net
  Subject: RE: Adjournment of Pre Trial Conference Traynor v Hereafter

  Good morning,

                                                               1
